The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 7/21/2022.
Claims 1, 10 and 19 are amended.
Claims 1-25 are pending.
Claims 1-25 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed July 21, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive.
9. As per the prior art rejection of claims 1, 10 and 19, Applicant argued that Examiner has cited the Benhase reference as describing a "storage controller 102 [which] executes a destage application 114 that is also referred to as an augmented intelligent Page write caching application [which] maintains a sorted binary tree of tracks 116 that are arranged in a spatial order of occurrence of the tracks on disks." The Examiner has cited no portion of Benhase which describes the task of maintaining the sorted binary tree of tracks as being assigned to storage controller 102. Moreover, even if the task is considered to be assigned (a point not conceded), the Examiner has cited no portion of Benhase which describes the basis if any, on which the task of maintaining the sorted binary tree of tracks was assigned. On the contrary, the Examiner concedes that "Benhase does not appear to explicitly disclose... assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting a write list of data units to be destaged to storage." 
In an attempt to meet the deficiencies of the Examiner's citations to the Benhase reference, the Examiner has cited the Weber reference as describing "load balancing" of I/O requests. [See paragraphs [0064-0065] of the Weber reference, for example.] However, it is respectfully submitted that the cited load balancing of I/O requests cited by the Examiner in the Weber reference is quite different from "prior to issuing to a target storage controller a write list of data units to be destaged to the storage, assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting a write list of data units to be destaged to the storage" as required by claim 10, for example, emphasis added. 
For example, it is respectfully submitted that the Examiner has cited no portion of the Weber reference teaching or suggesting that the I/O request load balancing cited by the Examiner in the Weber reference includes "assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, the write sort task of write sorting a write list of data units to be destaged to the storage" as required by claim 10, emphasis added. Still further, even if it is assumed for purposes of discussion that an I/O request issued on the basis of the cited load balancing may include a write sort task of write sorting a write list of the I/O request (a point not conceded), the Examiner has cited no portion of the Weber reference teaching or suggesting "prior to issuing to a target storage controller a write list of data units to be destaged to the storage, assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities.
However, Benhase teaches where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest; where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position (Paragraphs 0021 and 0045).
Benhase reference further teaches (see fig. 1; and paragraph 28) a plurality of hosts 104, a storage controller 102, and storage devices 106 [each having a ‘controller’ within] and that writes from the hosts 104a . . . 104n may initially be written to the cache 108 and then later destaged to the storage devices 106.  Behase also teaches (paragraph 24) an augmented IWC cache management mechanism [within controller 102], destages are performed by traversing a sorted spatially ordered list of tracks. However, while performing destages from the sorted spatially ordered list of tracks, every so often the augmented IWC cache management mechanism performs one destage at ID (inside diameter) and/or one destage at OD (outside diameter) of disk drives.   Behase further teaches (paragraph 21) where if during a destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest. Thus, based on the citations above, the Benhase reference teaches the task of maintaining the sorted binary tree of tracks as being assigned to storage controller 102 based on checking if during a destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage.
Benhase further teaches before destaging (i.e. writing data) from the cache 108 to the storage devices 106 [and their respective ‘target’ controller], it determines when and which tracks (based on the sorted list of tracks) to write from the cache to particular storage devices and where within the storage devices to write.    
As per independent claims 1, 10 and 19, Applicant argued that Benhase/Weber does not appear to explicitly disclose “prior to issuing to a target storage controller a write list of data units to be destaged to the storage, assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting the write list of data units to be destaged to the at least one storage controlled by a storage controller of the plurality of storage controllers”, Examiner relies on Gill to teach these limitations, where Gill teaches where the storage controller for the arrays temporarily stores the write groups in the write cache responsive to the write groups being written to the array and lists the write groups in queues associated with the respective arrays. Controller CXRX has now selected the number of write groups to destage, but not which ones of the write groups to destage. In a next step, controller CXRX allocates the above determined amount of data among the ranks. To do this, controller CXRX places, in respective local array allocation queues LWRQ_R1, LWRQ_R2, and LWRQ_R3, indicia of the three write groups from queue LRWQ that have pages older than the pages in the write group having the twenty-fifth oldest page, i.e., pages older than that indicated by high threshold 305. That is, in the illustrated instance, controller CXRX places indicia of write group WG9 from rank R1 and write group WG7 from rank R1 in local array allocation queue LWRQ_R1, and places indicia of write group WG6 from rank R3 in local array allocation queue LWRQ_R3. Next, controller CXRX adds up the number of write groups indicated for each of the local queues LWRQ_R1, LWRQ_R2, and LWRQ_R3. As shown, there are two in local queue LWRQ_R1, none in local queue LWRQ_R2, and one in local queue LWRQ_R3. Controller CXRX selects, or at least attempts to select, write groups from sorted, circular queues Q1, Q2 and Q3, for respective ranks R1, R2 and R3, in numbers corresponding to these sums. That is, controller CXRX selects, or at least attempts to select for destaging, two write groups from sorted, circular queue Q1 for rank R1 and one write group from sorted, circular queue Q3 for rank R3 (Paragraphs 0010, 0053, 0059-0061, 0064-0067 and 0111; FIGs. 1 and 3), where ranking (sorting) the write groups followed by issuing the list to be destaged of Gill to correspond to the claimed limitation].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3, 4, 10, 12, 13, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benhase et al. (US PGPUB 2013/0132664) (hereinafter ‘Benhase’), in view of Weber (US PGPUB 2007/0124407 hereinafter referred to as Weber), and further in view of Gill et al. (US PGPUB 2007/0220200) (hereinafter ‘Gill’).
As per independent claim 1, Benhase discloses a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a computer system having a plurality of storage controllers having a cache and storage controlled by a storage controller, to perform operations, the operations comprising: destaging data from a cache to storage including [(Paragraphs 0006, 0021 and 0029-0031; FIGs. 1 and 2 and their related text) wherein the storage controller 102 executes a destage application 114 that is also referred to as an augmented intelligent write caching application. The augmented intelligent write caching application 114 maintains a sorted binary tree of tracks 116 that are arranged in a spatial order of occurrence of the tracks on disks. The augmented intelligent write caching application 114 also maintains a cursor 118 to the sorted binary tree 116, where the cursor 118 shows the position of the track to be destaged while traversing the sorted binary tree 116 to correspond to the claimed limitation]: and assigning to a storage controller, a write sort task of write sorting a write list of data units to be destaged to storage [(Paragraphs 0006, 0021 and 0029-0031; FIGs. 1 and 2) wherein the storage controller 102 executes a destage application 114 that is also referred to as an augmented intelligent write caching application. The augmented intelligent write caching application 114 maintains a sorted binary tree of tracks 116 that are arranged in a spatial order of occurrence of the tracks on disks. The augmented intelligent write caching application 114 also maintains a cursor 118 to the sorted binary tree 116, where the cursor 118 shows the position of the track to be destaged while traversing the sorted binary tree 116. The destage application 114 further maintains an inside diameter (ID) outside diameter (OD) timer 120 that is also referred to as a timer or an IDOD timer. The timer 120 may initially be set to a predetermined duration of time, such as 10 milliseconds. The destage application 114 also maintains a counter 122 referred to as a destage counter or an IDOD destage counter. In certain embodiments, the augmented intelligent write caching application 114 traverses the sorted binary tree 116 of tracks to perform destages such that a set of read requirements criteria 124 for certain exemplary applications (e.g., stringent read requirements application 126 shown in the exemplary host 104a) are satisfied to correspond to the claimed limitation].
Benhase does not appear to explicitly disclose a computer system having a plurality of storage controllers having a cache and storage controlled by a storage controller: determining available processing capacities of each of a plurality of storage controllers; and assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting a write list of data units to be destaged to storage.
However, Weber discloses a computer system having a plurality of storage controllers having a cache and storage controlled by a storage controller [(Paragraphs 0040-0045; FIGs. 1a and 1c) where the storage controller 102 may include an I/O request processor 106. In general, I/O request processor 106 may include a general or special purpose CPU 101 with associated program memory for controlling overall operation of the storage controller. Back-end interface 110 within I/O request processor 106 provides interface features to couple the storage controller 102 via communication path 150 to attached storage modules 104. Front-end interface 108 within I/O request processor 106 provides front-end interface capabilities to couple storage controller 102 to one or more attached host systems 120. I/O request processor 106 generally includes high speed DMA (direct memory access) capabilities to permit rapid transfer of information between the various components of I/O processor 106 and between the elements of I/O processor 106 and an associated local cache memory 112. Storage controller 102 may also include inter-controller interface element 114 to provide a dedicated communication path between multiple storage controllers 102 to correspond to the claimed limitation]: determining available processing capacities of each of a plurality of storage controllers [(Paragraphs 0064; FIGs. 1 and 4) where FIG. 4 is a flowchart describing a method in accordance with features and aspects hereof operable within a storage controller in a storage cluster including multiple storage controllers coupled through a switched fabric inter-controller communication medium. As noted above, when scaled up to such a cluster configuration, a switched fabric communication path may be utilized to distribute processing of I/O requests among the plurality of storage controllers utilizing RDMA capabilities. Element 400 of FIG. 4 is first operable to receive an I/O request from an attached host system through a front-end interface of this storage controller. Element 402 is then operable to determine whether the received I/O request is preferably performed locally utilizing local I/O interfaces (e.g., back-end interfaces to the storage devices) and local cache memory of this storage controller (the controller in receipt of the I/O request). Any number of factors well known to those of ordinary skill in the art may be involved in such a determination. Simple load balancing factors may be involved in a decision to perform the received I/O request locally or to perform the I/O request using capabilities of other remote storage controllers in the storage cluster. Still further, the decision to perform an I/O request locally may be made in accordance with a determination that requested information to be access by the I/O request is more readily available in the local cache memory of this storage controller to correspond to the claimed limitation]; and assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting a write list of data units to be destaged to storage [(Paragraphs 0064; FIGs. 1 and 4) wherein any number of factors well known to those of ordinary skill in the art may be involved in such a determination. Simple load balancing factors may be involved in a decision to perform the received I/O request locally or to perform the I/O request using capabilities of other remote storage controllers in the storage cluster. Still further, the decision to perform an I/O request locally may be made in accordance with a determination that requested information to be access by the I/O request is more readily available in the local cache memory of this storage controller. Or the request may preferably be processed by this controller if the eventual destination storage devices associated with the I/O request are more easily accessible through this storage controller. Those of ordinary skill in the art will readily recognize numerous factors to be considered in such a decision to process the I/O request totally locally. Where the decision is made to perform the I/O request utilizing exclusively local processing capabilities, element 404 represents normal I/O processing within the storage controller to complete the I/O request. Such normal processing generally entails utilization of local cache memory within this storage controller and access to storage devices through the back-end interface elements of this storage controller; So while Benhase teaches where the augmented intelligent write caching application 114 maintains a sorted binary tree of tracks 116 that are arranged in a spatial order of occurrence of the tracks on disks. The augmented intelligent write caching application (destage application) 114 also maintains a cursor 118 to the sorted binary tree 116, where the cursor 118 shows the position of the track to be destaged while traversing the sorted binary tree 116, where the cursor 118 shows the position of the track to be destaged while traversing the sorted binary tree 116. The destage application 114 further maintains an inside diameter (ID) outside diameter (OD) timer 120 that is also referred to as a timer or an IDOD timer. The timer 120 may initially be set to a predetermined duration of time, such as 10 milliseconds. The destage application 114 also maintains a counter 122 referred to as a destage counter or an IDOD destage counter. In certain embodiments, the augmented intelligent write caching application 114 traverses the sorted binary tree 116 of tracks to perform destages such that a set of read requirements criteria 124 for certain exemplary applications (e.g., stringent read requirements application 126 shown in the exemplary host 104a) are satisfied (Paragraphs 0006, 0021 and 0029-0031; FIGs. 1 and 2 and their related text) where traversing the sorted binary tree 116 of tracks to perform destages to correspond to the claimed limitations of “ assigning a write sort task of write sorting a write list of data units to be destaged to the storage, where Weber discloses a switched fabric communication path may be utilized to distribute processing of I/O requests among the plurality of storage controllers utilizing RDMA capabilities and that load balancing factors may be involved in a decision to perform the received I/O request locally or to perform the I/O request using capabilities of other remote storage controllers in the storage cluster and that the decision to perform an I/O request locally may be made in accordance with a determination that requested information to be access by the I/O request is more readily available in the local cache memory of this storage controller. Or the request may preferably be processed by this controller if the eventual destination storage devices associated with the I/O request are more easily accessible through this storage controller (Paragraphs 0064; FIGs. 1 and 4) where it will be obvious to one of ordinary skill in the art to modify the teaching of Benhase of the write sort task of write sorting a write list of data units to be destaged to storage to include the assigning of controllers to utilize their capabilities to correspond to the claimed limitation of “assigning to a storage controller of the plurality of storage controllers, as a function of available processing capacities of each of the plurality of storage controllers, a write sort task of write sorting a write list of data units to be destaged to the storage” to correspond to the claimed limitation].
Benhase and Weber are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Benhase and Weber before him or her, to modify the destaging of Benhase to include the decision by processing capabilities of the controllers of Weber because it will provide improved storage performance.
The motivation for doing so would be [“provide improved methods and structure for improving storage performance feature scalability to permit cost effective growth of storage as an organization grows” (Paragraph 0019 by Weber)].
Benhase/Weber does not appear to explicitly disclose prior to issuing to a target storage controller a write list of data units to be destaged to the storage, assigning to a storage controller of the plurality of storage controllers a write sort task of write sorting the write list of data units to be destaged to the at least one storage.
However, Gill discloses prior to issuing to a target storage controller a write list of data units to be destaged to the storage, assigning to a storage controller of the plurality of storage controllers a write sort task of write sorting the write list of data units to be destaged to the at least one storage [(Paragraphs 0010, 0053, 0059-0061, 0064-0067 and 0111; FIGs. 1 and 3) where Gill teaches that storage controller for the arrays temporarily stores the write groups in the write cache responsive to the write groups being written to the array and lists the write groups in queues associated with the respective arrays. A method of destaging the write cache includes storing ones of the write groups in the write cache temporarily responsive to the ones of the write groups being written to their respective arrays. The write groups stored in the write cache are assigned to a global queue. The write groups in the global queue are ordered by ages of the write groups. A quantity of write groups is selected for attempted destaging to the arrays responsive to a predetermined high threshold for the global queue and to sizes and the ages of the write groups in the global queue. The selected quantity is allocated among the arrays responsive to quantities of certain ones of the write groups in the global queue, so that the arrays have respective allocation quantities of write groups for destaging. Ones of the write groups in the write cache are destaged to the arrays. Write groups are destaged to such an array responsive to i) the selected allocation quantity for the array and ii) the sequences of the write groups in the array. Further, FIG. 3 shows write group WG8 in rank R1, which includes four affected pages, is the newest write group in queue LRWQ, so it is at the top of the sorted list, as shown. Next on the list is write group WG1 from rank R3, which includes 2 effected pages, etc. The oldest write group in queue LRWQ is write group WG6 from rank R3, which includes 1 effected page, so it is at the bottom of the sorted queue LRWQ. Gill further teqaches  controller CXRX has now selected the number of write groups to destage, but not which ones of the write groups to destage. In a next step, controller CXRX allocates the above determined amount of data among the ranks. To do this, controller CXRX places, in respective local array allocation queues LWRQ_R1, LWRQ_R2, and LWRQ_R3, indicia of the three write groups from queue LRWQ that have pages older than the pages in the write group having the twenty-fifth oldest page, i.e., pages older than that indicated by high threshold 305. That is, in the illustrated instance, controller CXRX places indicia of write group WG9 from rank R1 and write group WG7 from rank R1 in local array allocation queue LWRQ_R1, and places indicia of write group WG6 from rank R3 in local array allocation queue LWRQ_R3. Next, controller CXRX adds up the number of write groups indicated for each of the local queues LWRQ_R1, LWRQ_R2, and LWRQ_R3. As shown, there are two in local queue LWRQ_R1, none in local queue LWRQ_R2, and one in local queue LWRQ_R3. Controller CXRX selects, or at least attempts to select, write groups from sorted, circular queues Q1, Q2 and Q3, for respective ranks R1, R2 and R3, in numbers corresponding to these sums. That is, controller CXRX selects, or at least attempts to select for destaging, two write groups from sorted, circular queue Q1 for rank R1 and one write group from sorted, circular queue Q3 for rank R3 where ranking (sorting) the write groups followed by issuing the list to be destaged of Gill to correspond to the claimed limitation].
Benhase/Weber and Gill are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Benhase/Weber and Gill before him or her, to modify the method of Benhase/Weber to include the initial write list for destaging cache data of Gill to enhance processing time.
The motivation for doing so would be [“to improves write performance, it improves read performance. That is, with concurrent reads and writes, the less time spent writing to a disk, the more time there is available to read from the disk” (Paragraph 0008 by Gill)].
Therefore, it would have been obvious to combine Benhase, Weber and Gill to obtain the invention as specified in the instant claim.


As per dependent claim 3, Weber discloses  wherein write sort task assigning to the storage controller of the plurality of storage controllers includes load balancing loads of the plurality of storage controllers [(Paragraphs 0012 and 0057) where Weber teaches a plurality of storage modules and corresponding storage controller are typically coupled through a switched network communication medium (i.e., a fabric) to one or more host systems. This form of a multiple storage module system is often referred to as a Storage Area Network ("SAN") architecture and the switching fabric is, therefore, often referred to as an SAN switching fabric. In such a clustered configuration it is common that all of the storage controllers exchange coherency information as well as other information for load balancing of I/O request processing and other control information to correspond to the claimed limitation].
As per dependent claim 4, Gill discloses wherein the write list of the write sort task is an initiator write list for generating a sequence of write commands for issuing to a target storage controller for destaging the data units to the at least one storage controlled by the target storage controller [(Paragraphs 0010, 0053, 0061 and 0064-0067; FIGs. 1 and 3) where Gill teaches that storage controller for the arrays temporarily stores the write groups in the write cache responsive to the write groups being written to the array and lists the write groups in queues associated with the respective arrays. A method of destaging the write cache includes storing ones of the write groups in the write cache temporarily responsive to the ones of the write groups being written to their respective arrays. The write groups stored in the write cache are assigned to a global queue. The write groups in the global queue are ordered by ages of the write groups. A quantity of write groups is selected for attempted destaging to the arrays responsive to a predetermined high threshold for the global queue and to sizes and the ages of the write groups in the global queue. The selected quantity is allocated among the arrays responsive to quantities of certain ones of the write groups in the global queue, so that the arrays have respective allocation quantities of write groups for destaging. Ones of the write groups in the write cache are destaged to the arrays. Write groups are destaged to such an array responsive to i) the selected allocation quantity for the array and ii) the sequences of the write groups in the array. Further, FIG. 3 shows write group WG8 in rank R1, which includes four affected pages, is the newest write group in queue LRWQ, so it is at the top of the sorted list, as shown. Next on the list is write group WG1 from rank R3, which includes 2 effected pages, etc. The oldest write group in queue LRWQ is write group WG6 from rank R3, which includes 1 effected page, so it is at the bottom of the sorted queue LRWQ, where ranking the write groups of Gill to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for dependent claims 12 and 21, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale. 
As for dependent claims 13 and 22, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Benhase in view of Weber, as applied to claims 1, 10 and 19 above, in view of Saha et al. (US PGPUB 2017/0242798) (hereinafter ‘Saha’).
As per dependent claim 2, Benhase/Weber discloses the method of claim 1.
Benhase/Weber does not appear to explicitly disclose wherein the determining available processing capacities of each of the plurality of storage controllers includes polling each of the plurality of storage controllers to request the available processing capacities of each of the polled plurality of storage controllers.
However, Saha discloses wherein the determining available processing capacities of each of the plurality of storage controllers includes polling each of the plurality of storage controllers to request the available processing capacities of each of the polled plurality of storage controllers [(Paragraphs 0025 and 0132; FIGs. 1A-1K) where Saha teaches that computing systems allow for queuing of memory commands that are waiting for particular resources to become available, such that a given memory command may be processed as resources become available. Memory commands utilizing unavailable resources may be placed into a resource command tracker. In such systems, the unavailable resources may be checked or polled for availability in an order that the memory command was added to the command tracker. As the queue of memory commands grows, performance of the computing system may be degraded if the number of memory commands grows too large. A memory controller may use a round-robin approach to poll the memory commanded resources, one-by-one, until one of the requested resources is determined to be available. A high priority memory command to a busy memory resource might be stalled if it is overrun with lower priority memory commands in the command tracker. The high priority memory command may have to wait many cycles between polling of its requested resources, thereby delaying processing, where polling resources of the memory controllers of Saha to correspond to the claimed limitation].
Benhase/Weber and Saha are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Benhase/Weber and Saha before him or her, to modify the method of Benhase/Weber to include the resources polling of Saha to enhance processing time.
The motivation for doing so would be [“to improve efficiency of the processor” (Paragraph 0074 by Saha)].
Therefore, it would have been obvious to combine Benhase, Weber and Saha to obtain the invention as specified in the instant claim.
As for dependent claims 11 and 20, the applicant is directed to the rejections to claims 2 set forth above, as they are rejected based on the same rationale.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 10-13 and 19-22 have received a final action on the merits.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 5-9, 14-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The reasons for allowance of claims 5, 14 and 23 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein the write sort task includes write sorting entries of the initiator write list as a function of a storage location identified by each entry, in a monotonic sequence order of storage location identifications of the initiator write list entries”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135